Citation Nr: 1621258	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  13-16 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder. 

2.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1989 to April 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.

In March 2014 the Veteran testified at a personal hearing at the local RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has hypertension that was incurred during active service.  Although there are number of service treatment records indicating elevated blood pressure, there is no diagnosis of hypertension in service.  In a February 2014 statement, J. W., A.R.N.P., indicated he had been treating the Veteran since January 2010 for his hypertension.  He reported that the Veteran's service treatment records include instances of high blood pressuring such as in October 1991 when the reading was 150/80.  He inferred that as the Veteran's high blood pressure started in service, hypertension should be service-connected.  In a March 2014 statement, an unknown person stated that he had reviewed the Veteran's service treatment records and noted that the Veteran had a blood pressure reading of 100/70 when he entered active duty.  By April 1996, when he was discharged, he was experiencing classic symptoms of cardiovascular disease.  In 2011, the Veteran suffered from a stroke.  He asserted that the events leading up to the stroke started on active service.  In an April 2015 VA Gulf War examination, the examiner noted that the Veteran's hypertension was less likely than not caused by the claimed in-service injury, event, or illness, as there was no pattern of hypertension during service, and no significant trend over time.  The examiner noted that PTSD does not cause hypertension.  Although the examiner seems to be indicating that the Veteran did not have hypertension in service, he failed to address the positive opinions by the nurse and unknown person.  Furthermore, the examiner gave no opinion as to whether the Veteran's service-connected PTSD aggravated his hypertension.  As such, additional VA opinions are necessary. 

The Veteran asserts he has bilateral ankle disorder due to injuries during service.  Service treatment records include a December 1993 note in which the Veteran complained of a right ankle pain while playing basketball.  An x-ray of his right ankle showed no fracture.  At that time, he reported a past history of a hair line fracture to the right ankle at the age of 16.  Upon separation examination in March 1996, the lower extremities were noted as normal.  In a March 1996 medical history report, the Veteran reported occasional left ankle pain.  During an April 2013 fee-based examination, the Veteran reported that the onset of his left ankle problem was in 2002, and he indicated his right ankle was not symptomatic.  After a physical examination, the examiner found there is insufficient evidence to state that the left ankle was clearly and unmistakably aggravated beyond its natural progression by an in-service injury, event, or illness.  In a February 2014 statement, J. W., A.R.N.P, stated that he is treating the Veteran for chronic joint pains of the ankles.  He referred to the Veteran's separation medical history form from March 1996 which showed he had multiple problems including "swollen and painful joints."  He suggested the Veteran file a claim for service-connected as his ankle problems were treated in the military and have continued post-service.  As the Veteran had no known left ankle problems prior to service, the April 2013 fee-based examiner's opinion is unclear.  Furthermore, as there is no indication that the Veteran has withdrawn his right ankle claim, an additional VA examination is necessary to determine the nature and etiology of his claimed right and left ankle disorders. 

The Veteran asserts he has sleep apnea which was incurred during active service.  The Veteran submitted lay statements from friends and family which support his contention.  A VA Gulf War examination reported dated in March 2015 gave no nexus opinion.  The Board finds a VA opinion as to the etiology of his sleep apnea is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all medical care providers who treated the Veteran for his claims on appeal and whose records have not been obtained and added to the claims file.

After securing the necessary release(s), the AOJ should obtain these records; the AOJ should make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Obtain an opinion by a VA examiner as to the nature and etiology of the Veteran's hypertension.  A new examination is only required if deemed necessary by the examiner.

The examiner should opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension was incurred during active service.

The examiner should also opine whether it is at least as likely as not (at least a 50 percent probability) that hypertension is proximately due to, or alternatively aggravated (worsened beyond the natural progression of such disorder) by service-connected PTSD.  

Additionally, the examiner must cite any other relevant evidence from the claims file and indicate how the evidence supports his or her decision.

The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  A complete explanation for such a finding must be provided. 

3.  Arrange for the Veteran to undergo a VA joints examination for his bilateral ankle claim.  The entire claims folder must be made available to the examiner prior to the examination.  After examination of the Veteran and review of the record, the examiner is requested to provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent probability or higher) that any current right or left ankle disorder is causally related to service or any incident of service.   

The examiner should indicate in his/her report that the claims folder was reviewed.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  A rationale for all opinions expressed should be provided and should include discussion of the Veteran's documented medical history and the lay assertions of the Veteran.  If the examiner discounts any evidence including lay evidence, he or she should provide a reason for doing so.  

4.  Arrange for the Veteran to undergo a VA examination for his sleep apnea claim.  The entire claims folder must be made available to the examiner prior to the examination.  After examination of the Veteran and review of the record, the examiner is requested to provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent probability or higher) that any current sleep apnea disorder is causally related to service or any incident of service.

The examiner should indicate in his/her report that the claims folder was reviewed.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  A rationale for all opinions expressed should be provided and should include discussion of the Veteran's documented medical history and the lay assertions of the Veteran.  If the examiner discounts any evidence including lay evidence, he or she should provide a reason for doing so.  

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




